DETAILED ACTION
This action is responsive to the filing of 7/31/2022. Claims 2-21 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 13, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance. The prior art of record fails to disclose displaying pending transactions between the user and the merchant as the additional icon information, in combination with other limitations recited within the claimed context. The claims present a combination of limitations that differ from the cited art, and there is no reasonable combination of references that would teach it.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-7, 9-12, 15-17, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcellino (2009/0305732) in view of Yamane (2013/0124321.)

Claim 2, 11, 17: Marcellino discloses a method comprising: 
determining that an application icon (Fig. 7: 734 Weather Icon) displayed on a home screen (Fig. 7: 718, home page) of a display (Fig. 14: 1460 display device) of a user device (Fig. 14: 1400, computer, PDA, mobile telephone, etc.) includes an updatable graphical element (Fig. 7: 756, icon badge) that is displayable on the home screen; 
determining that the user device is in vicinity of a weather associated with an application (par. 82, weather application that corresponds with the weather application icon 734) corresponding to the application icon; 
in response to the determining that the user device is in the vicinity of the weather associated with the application, determining additional information to display via the updatable graphical element (par. 82, The user of the mobile device 160 may use the weather application that corresponds with the weather application icon 734 to set the location(s) they want to receive severe weather alerts on in one embodiment. In another embodiment, the severe weather alerts may correspond to the current location of the mobile device 160); 
processing the additional information to select at least one informational element for display via the updatable graphical element (par. 82, rain graphic for flooding watches/warnings, tornado graphic for tornado watches/warnings, snow graphic for blizzard watches/warnings, hurricane graphic for hurricane watches/warnings, etc.); and 
providing the at least one informational element for display on the home screen via the updatable graphical element of the application icon, wherein both the at least one informational element and the application icon are simultaneously displayed on the home screen (par. 82, Fig. 7: 734, 756 are both displayed simultaneously.)

However, Marcellino does not disclose wherein the weather is a merchant. Yamane discloses a similar method for delivering vicinity based notifications, including a notification based on the mobile terminal being in vicinity of a merchant (par. 46, 126, advertisement notification is based on a condition that the mobile terminal 5 is within the advertising distance (near the store).)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Marcellino with that of Yamane so as to provide advertisement notifications to the user in vicinity of a merchant, and to actualize an advertisement having a high customer attraction effect which is transmitted at an appropriate timing based on the status of a store (Yamane par. 10.)

Claim 3, 12: Marcellino and Yamane disclose the method of claim 2, wherein the determining of the additional information comprises: accessing application data, for the application, that is related to one or more of a user account of the user and the merchant (Marcellino par. 96, a user of the mobile device 160 may configure a setting to switch off/on icon badging for notification messages. In other embodiments, a user of the mobile device 160 may determine whether to receive icon badges notification messages for any of the applications that are installed on mobile device 160.)

Claim 4, 15, 20: Marcellino and Yamane disclose the method of claim 2, wherein the processing the additional information comprises determining relative importance of each a plurality of informational elements of the additional information, wherein the at least one informational element is selected based on its respective relative importance (Marcellino par. 96, a user of the mobile device 160 may configure a setting to switch off/on icon badging for notification messages. A user of the mobile device 160 may determine whether to receive icon badges notification messages for any of the applications that are installed on mobile device 160.)

Claim 5: Marcellino and Yamane disclose the method of claim 4, wherein the relative importance for each of the plurality of informational elements of the additional information is based on user preferences (Marcellino par. 96, a user of the mobile device 160 may configure a setting to switch off/on icon badging for notification messages. A user of the mobile device 160 may determine whether to receive icon badges notification messages for any of the applications that are installed on mobile device 160.)

Claim 6, 16: Marcellino and Yamane disclose the method of claim 2, further comprising: receiving a selection of the application icon; and launching, in response to receiving the selection, the application to display an interface of the application on the display of the user device instead of displaying the updatable graphical element (Marcellino par. 79, Each application icon provides a launching point for a corresponding application.)

Claim 7: Marcellino and Yamane disclose the method of claim 2, wherein the updatable graphical element is displayed on the home screen as an overlay on the application icon (Marcellino Fig. 7: 756 badge overlays the base 734 icon.)

Claim 9: Marcellino and Yamane disclose the method of claim 2, wherein determining that the user device is in the vicinity of the merchant associated with the application comprises determining that a location of the user device is within a certain distance of the merchant associated with the application (Yamane par. 11, the mobile terminal comprises a judging section which judges whether a distance from the store giving the delivery instruction to a current position of the mobile terminal is within a predetermined range.)

Claim 10: Marcellino and Yamane disclose the method of claim 2, wherein a configuration of the application indicates one or more merchants including the merchant that are associated with the application (par. 82, Marcellino discloses, in view of Yamane, a configuration of the application with specific merchant badges: As illustrated in FIG. 7, a lightning bolt graphic may represent that a severe thunderstorm alert has been issued. Other graphics may be displayed for different severe weather alerts (e.g., rain graphic for flooding watches/warnings, tornado graphic for tornado watches/warnings, snow graphic for blizzard watches/warnings, hurricane graphic for hurricane watches/warnings, etc.)

Claim 21: Marcellino and Yamane disclose the non-transitory machine-readable medium of claim 17, wherein the determining of the additional information comprises accessing application data that is associated with the application and that is related to a user account of the user at the certain merchant (Yamane, par. 93, Note that a configuration may be adopted where users who have downloaded the advertisement application are included as the service subscribers in addition to the member users. Since advertisements are transmitted to the subscribers of the advertisement delivery service regardless of whether or not they have the membership of the store, this configuration gives benefit to the member stores in that they can give notifications to a greater number of end users.)


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcellino in view of Yamane and in further view of Escobedo (2014/0068516.)

Claim 8: Marcellino and Yamane disclose the method of claim 2. However, Marcellino does not explicitly disclose wherein the application is a payment application, and wherein the at least one informational element includes at least one of an account balance, a previous transaction amount, a balance change, or a previous deposit amount for a user account of the user.

Escobedo discloses a similar method for an expanded icon including, wherein the application is a payment application, and wherein the at least one informational element includes at least one of an account balance, a previous transaction amount, a balance change, or a previous deposit amount for a user account of the user (Fig. 4b; paypal icon 402 and application with an account balance informational element, 414; par. 42.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Marcellino with that of Escobedo so as to provide a user with a quick means to check on their balance without having to launch the corresponding application (Escobedo par. 10.)

Claim(s) 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcellino in view of Yamane and in further view of Gonzales (2016/0253702.)

Claim 14, 19: Marcellino and Yamane disclose user device of claim 11. However, Marcellino does not explicitly disclose wherein the determining of the additional information comprises accessing contextual data related to the user based on analysis of historical transactions associated with the user, wherein at least one incentive available at the merchant is selected, based on the contextual data, as the at least one informational element.

Gonzales discloses a similar user device for merchant notification, including: wherein the determining of the additional information comprises accessing contextual data related to the user based on analysis of historical transactions associated with the user, wherein at least one incentive available at the merchant is selected, based on the contextual data, as the at least one informational element (par. 53, The alert may simply be a notification of an offer or incentive for a store or item, based on the user's budget, without additional information about how much budget is remaining or other budgeting information.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Marcellino with that of Gonzales so as to provide the user with an alert/notification/incentive for a product and/or store because the service provider (e.g., server 108) has determined the user has sufficient budget to make such a purchase (Gonzales par. 53.)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gonzales store notifications (2016/0253702.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
12/3/2022